   Case 1:18-cr-00209-LO Document 22 Filed 11/20/18 Page 1 of 2 PageID# 117



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA

                                     Alexandria Division

UNITED STATES OF AMERICA,                 )
                                          )
      v.                                  )
                                          )                Case No. 1:18-CR-209 (LO)
REYNALDO REGIS,                           )
                                          )
                  Defendant               )
__________________________________________)

                UNOPPOSED MOTION TO DELAY SELF-SURRENDER

       COMES NOW the defendant, Reynaldo Regis, by and through counsel, without objection

by the government, and moves to continue the Defendant’s self-surrender date so that he may

spend the holidays with his family before surrendering to serve his sentence. Mr. Regis was

recently given a self-surrender date of December 6, 2018, which would take him away from his

family during the Christmas holidays. He would therefore respectfully request that the Court

delay his self-surrender by one month so that he may spend the Christmas holidays with his

family. The government does not oppose this request, and an agreed order is attached.

                                            Respectfully submitted,

                                            REYNALDO REGIS
                                            By Counsel

                                                          /s/
                                            Cary Citronberg
                                            John Zwerling
                                            ZWERLING/CITRONBERG, P.L.LC.
                                            114 North Alfred Street
                                            Alexandria, VA 22314
                                            703-684-8000 (office)
                                            703-684-9700 (fax)
                                            cary@zwerling.com
   Case 1:18-cr-00209-LO Document 22 Filed 11/20/18 Page 2 of 2 PageID# 118



                                CERTIFICATE OF SERVICE

        I hereby certify that on the 20th day of November, 2018, I electronically filed a true copy
of the foregoing motion by ECF, which shall deliver notice to all parties.

                                                           /s/
                                             Cary Citronberg
                                             John Zwerling
                                             ZWERLING/CITRONBERG, P.L.LC.
                                             114 North Alfred Street
                                             Alexandria, VA 22314
                                             703-684-8000 (office)
                                             703-684-9700 (fax)
                                             cary@zwerling.com
